Name: Commission Delegated Regulation (EU) No 531/2014 of 12 March 2014 amending Annex I of Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens' initiative
 Type: Delegated Regulation
 Subject Matter: parliament;  political framework;  European construction
 Date Published: nan

 20.5.2014 EN Official Journal of the European Union L 148/52 COMMISSION DELEGATED REGULATION (EU) No 531/2014 of 12 March 2014 amending Annex I of Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens' initiative THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 7(3) thereof, Whereas: (1) Article 7(2) of Regulation (EU) No 211/2011 provides that, in at least one quarter of Member States, the minimum number of signatories of a citizens' initiative should correspond to the number of the Members of the European Parliament elected in each Member State, multiplied by 750. Those minimum numbers are set out in Annex I of the Regulation. (2) On 28 June 2013 the European Council adopted European Council Decision 2013/312/EU establishing the composition of the European Parliament (2). That decision which entered into force on 30 June 2013 sets the number of representatives in the European Parliament elected in each Member State for the 2014-2019 parliamentary term. The 2014-2019 parliamentary term begins on 1 July 2014. (3) Annex I of Regulation (EU) No 211/2011 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I of Regulation (EU) No 211/2011 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 65, 11.3.2011, p. 1. (2) OJ L 181, 29.6.2013, p. 57. ANNEX Minimum number of signatories per Member State Belgium 15 750 Bulgaria 12 750 Czech Republic 15 750 Denmark 9 750 Germany 72 000 Estonia 4 500 Ireland 8 250 Greece 15 750 Spain 40 500 France 55 500 Croatia 8 250 Italy 54 750 Cyprus 4 500 Latvia 6 000 Lithuania 8 250 Luxembourg 4 500 Hungary 15 750 Malta 4 500 Netherlands 19 500 Austria 13 500 Poland 38 250 Portugal 15 750 Romania 24 000 Slovenia 6 000 Slovakia 9 750 Finland 9 750 Sweden 15 000 United Kingdom 54 750